           Case 2:17-cv-01918-RFB-VCF Document 59 Filed 02/17/21 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                        ***
      THE BANK OF NEW YORK MELLON,
4     FKA THE BANK OF NEW YORK, AS
      TRUSTEE FOR THE CERTIFICATEHOLDERS
5                                          2:17-cv-01918-RFB-VCF
      OF THE CWALT, INC., ALTERNATIVE LOAN
      TRUST 2006-OA6 MORTGAGE PASS-        ORDER
6
      THROUGH CERTIFICATES, SERIES 2006-
7     OA6, New York corporation,

8
                           Plaintiff,

9
      vs.
      SFR INVESTMENTS POOL 1, LLC, a
10    Nevada limited liability company,

11                          Defendants.

12

13          Before the Court is the Stipulation and Order to Extend Deadlines to file Dispositive Motions and

14   Pretrial Order (ECF No. 58).

15          Accordingly,

16          IT IS HEREBY ORDERED that a video conference hearing is scheduled for 2:00 PM, March 2,

17   2021, on the Stipulation and Order to Extend Deadlines to file Dispositive Motions and Pretrial Order

18   (ECF No. 58).

19          IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

20   Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

21   conference hearing by noon, March 1, 2021.

22          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

23          INSTRUCTIONS FOR THE VIDEO CONFERENCE

24          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

25   to the participants email provided to the Court.
     Case 2:17-cv-01918-RFB-VCF Document 59 Filed 02/17/21 Page 2 of 2




1    • Log on to the call ten (10) minutes prior to the hearing time.

2    • Mute your sound prior to entering the hearing.

3    • Do not talk over one another.

4    • State your name prior to speaking for the record.

5    • Do not have others in the video screen or moving in the background.

6    • No recording of the hearing.

7    • No forwarding of any video conference invitations.

8    • Unauthorized users on the video conference will be removed.

9

10   DATED this 17th day of February, 2021.
                                                           _________________________
11                                                         CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25
